NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
SYLVESTER E. HARBING, III,
Petiti0ner, h
V.
DEPARTMENT OF VETERANS AFFAIRS,
Respon,dent.
2011-3091 ..
Petition for review of the Merit Systerns Protection
B0ard in case n0. DAO752100064-I-1.
ON MOTION
Bef0re LOURIE, Circuit Judge.
0 R D E R
Sylvester E. Harding, III moves for a stay and default
judgment The Depart1nent of Veterans Aff`airs moves for
leave to file its brief out of time Harding opposes.
Harding has not shown entitlement to the relief re-
quested.
Upon consideration thereof

HAR.o1No v. vA
IT ls 0RoERED THAT:
(1) Harding's motion is denied.
2
(2) The motion for leave to file a brief out of time is
granted
FOR THE C0URT
SEP 0 1 mm /s/ Jan Horbaly
Date J an Horbaly
cc: Sylvester E. Harding, III
Renee Gerber, Esq.
s8
Clerk
F
U.S.= C0lJRT 0
THE FEDE
=v 3
:c= `“m
E§<=
EALS FOR
lRCUlT
SEP 01 2011
.IAN H1]RBALY
CLEH(